         Case 1:19-cv-00146-SPW Document 49 Filed 04/30/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


RYDER TRUCK RENTAL, LT;                       Case No. CV-19-146-BLG-SPW
RYDER TRUCK RENTAL, INC.,
                                              JUDGMENT IN A CIVIL CASE

                     Plaintiff,

  vs.

BILLINGS COLLISION REPAIR,
   INC.; EVA LOGISTICS, INC.,
   AND AMERICAN INTER-
   FIDELITY CORP D/B/A
   AMERICAN INTER-FIDELITY
   EXCHANGE; AND R& E
   TOWING AND RECOVERY,
   LLC,

                     Defendant.


        IT IS ORDERED AND ADJUDGED that Default Judgment is entered in
 favor of Plaintiff Ryder Truck Rental, LT and Ryder Truck Rental, Inc. and against
 Defendant Billings Collision Repair in the amounts of $16,702 for the damages
 owed on the Freightliner conversion $736.47 for costs; and until the judgment is
 satisfied, any post-judgment interest to which Ryder is entitled under law as
 Ordered in the Court’s Order E.C.F. document 48.

        Dated this 30th day of April, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ E.Hamnes
                                  E.Hamnes , Deputy Clerk
